UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1392


MELODY EADIE,

                Plaintiff - Appellant,

          v.

ANDERSON COUNTY DISABILITIES AND SPECIAL NEEDS BOARD,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:07-cv-03406-HMH)


Submitted:   May 26, 2010                 Decided:   June 11, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary C. McCormac, Clemson, South Carolina, for Appellant.   James
W. Logan, Jr., LOGAN, JOLLY & SMITH, LLP, Anderson,         South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Melody      Eadie   appeals    the   district     court’s     order

granting summary judgment for the Appellee and dismissing her

employment lawsuit.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Eadie v. Anderson County Disabilities &

Special Needs Bd., No. 8:07-cv-03406-HMH (D.S.C. Mar. 4, 2009).

We   dispense   with    oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2